et

Case 1:21-cv-03723-GBD-SN

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

ROSEMARY SCOTT SUMTER,
Plaintiff, :
“Ve : ORDER OF REFERENCE
. TO A MAGISTRATE JUDGE
JESSICA KEITH, CRAIG LOVE, :
and RAYMOND TONKIN, : 21 Civ. 3723 (GBD) (SN)
Defendants.

GEORGE B. DANIELS, United States District Judge:
The above entitled action is referred to the designated Magistrate Judge for the following purpose(s):

x General Pretrial (includes scheduling,

Consent under 28 U.S.C. §636(c) for all
discovery, non-dispositive pretrial motions, purposes (including trial)
and settlement)

Consent under 28 U.S.C.§636(c) for

Specific Non-Dispositive Motion/Dispute: limited purpose (e.g., dispositive motion,
preliminary injunction)

Purpose:

 

Settlement

Habeas Corpus

Inquest After Default/Damages Hearing

Social Security

xX Dispositive Motion (i.e., motion requiring

a Report and Recommendation)

All such motions:_X_

 

 

Dated: May 4, 2021
SO ORDERED.

Uphig Spaés District Judge

 

 
